Exhibit 10.4

 

SUPPLEMENT NO. 1 dated as of March 1, 2010 (this “Supplement”), to the U.S.
Guarantee Agreement dated as of April 29, 2009 (as the same may be amended,
supplemented or otherwise modified from time to time, the “U.S. Guarantee
Agreement”), among SEAGATE TECHNOLOGY, an exempted limited liability company
organized under the laws of the Cayman Islands (“Intermediate Holdings”),
SEAGATE TECHNOLOGY HDD HOLDINGS, an exempted limited liability company organized
under the laws of the Cayman Islands (the “Borrower”), each of the subsidiaries
of the Borrower from time to time party thereto (each such subsidiary, the
Borrower and Intermediate Holdings, individually, a “Guarantor” and,
collectively,  the  “Guarantors”) and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).

 

A.  Reference is made to the Second Amended and Restated Credit Agreement dated
as of April 3, 2009 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Intermediate Holdings, the
lenders from time to time party thereto (the “Lenders”), the Administrative
Agent and the other agents party thereto.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the U.S. Guarantee Agreement and the
Credit Agreement.

 

C.  The Guarantors have entered into the U.S. Guarantee Agreement in order to
induce the Lenders to make Loans and the Issuing Banks to issue Letters of
Credit.  Pursuant to Section 5.12 of the Credit Agreement and the Collateral and
Guarantee Requirement, certain Subsidiaries formed or acquired after the Second
Restatement Effective Date are required to execute a Guarantee Agreement. 
Section 20 of the U.S. Guarantee Agreement provides that additional Subsidiaries
may become Guarantors under the U.S. Guarantee Agreement by execution and
delivery of an instrument in the form of this Supplement.  The undersigned
Subsidiary (the “New Guarantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Guarantor under the U.S.
Guarantee Agreement in order to induce the Lenders to make additional Loans and
the Issuing Banks to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

 

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

 

SECTION 1.  In accordance with Section 20 of the U.S. Guarantee Agreement, the
New Guarantor by its signature below becomes a Guarantor under the U.S.
Guarantee Agreement with the same force and effect as if originally named
therein as a Guarantor and the New Guarantor hereby (a) agrees to all the terms
and provisions of the U.S. Guarantee Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are

 

--------------------------------------------------------------------------------


 

true and correct on and as of the date hereof, except to the extent a
representation and warranty expressly relates solely to a specific date, in
which case such representation and warranty shall be true and correct on such
date.  Each reference to a “Guarantor” in the U.S. Guarantee Agreement shall be
deemed to include the New Guarantor.  The U.S. Guarantee Agreement is hereby
incorporated herein by reference.  Notwithstanding the foregoing, the guarantees
and indemnities given by the New Guarantor by virtue of its entry into this
Supplement shall only apply to the extent that the parties whose obligations are
guaranteed under the U.S. Guarantee Agreement are subsidiaries of the New
Guarantor or subsidiaries of the holding company of the New Guarantor or a
holding company of the New Guarantor.  For purposes of this Section 1, the terms
“holding company” and “subsidiary” shall be construed in accordance with
Section 155 of the Companies Act 1963 (as amended) (Ireland).

 

SECTION 2.  The New Guarantor represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Guarantor and the Administrative Agent.  Delivery
of an executed signature page to this Supplement by facsimile or Adobe .pdf
transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the U.S. Guarantee
Agreement shall remain in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the U.S. Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction).  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 14 of the U.S. Guarantee Agreement.  All
communications

 

2

--------------------------------------------------------------------------------


 

and notices hereunder to the New Guarantor shall be given to it at the address
set forth under its signature below, with a copy to the Borrower.

 

SECTION 8.  The New Guarantor agrees to reimburse the Administrative Agent for
its out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, disbursements and other charges of counsel for the
Administrative Agent (but subject to Section 9.03(a) of the Credit Agreement).

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the U.S. Guarantee Agreement as of the day and year
first above written.

 

 

GIVEN under the Common Seal of

SEAGATE TECHNOLOGY PLC

in the presence of:

 

 

 

/s/ Kenneth M. Massaroni

 

Kenneth M. Massaroni

 

DIRECTOR

 

 

 

 

 

/s/ Patrick J. O’Malley III

 

Patrick J. O’Malley III

 

DIRECTOR

 

 

 

 

 

Address:

 

920 Disc Drive

 

Scotts Valley, California 95066

 

 

Witness signature:

/s/ Saralyn D. Brown

 

Name: Saralyn D. Brown

Address: 920 Disc Drive, Scotts Valley, CA 95066

Occupation: Executive Assistant

 

[Signature Page to Supplement No. 1 to the U.S. Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent,

 

 

 

 

 

by

 

 

 

/s/ Sharon Bazbaz

 

 

Name: Sharon Bazbaz

 

 

Title: Vice President

 

[Signature Page to Supplement No. 1 to the U.S. Guarantee Agreement]

 

--------------------------------------------------------------------------------